Citation Nr: 0905028	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 40 percent for chronic lumbosacral pain, status-post 
laminectomy (hereinafter "low back disability").


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board observes that the VA Form 9 dated in April 2005 
included reference to an earlier effective date with respect 
to the veteran's low back disability.  The record does not 
show that the issue of entitlement to an earlier effective 
date has been developed or certified for appeal.  Thus, the 
matter is REFERRED to the RO for appropriate action, if 
appropriate.    

In review of the record, the Board discovered that medical 
records belonging to someone else, and unrelated to the 
Veteran's claim, were associated with the Veteran's claims 
folder as noted by the April 2008 VA examiner.  These records 
were removed from the claims folder and will be sent back to 
the RO for the appropriate action.  See Chairman's Memorandum 
No. 01-06-20 (July 28, 2006).  Although the April 2008 VA 
examiner noted the misfiled documents, they did not impact 
his opinion nor did the documents have any bearing on the 
claim at issue in this appeal.  

In a July 2007 decision, the Board remanded the Veteran's 
claim for additional development.  As a preliminary matter, 
the Board finds that the remand directives have been 
substantially completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected low back disability is 
manifested by complaints of pain.  

3.  The evidence does not show intervertebral disc syndrome 
of pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

4.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.

5.  The Veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

6.  Right lower extremity radiculopathy associated with 
chronic lumbosacral pain has been shown to be no more than 
mildly disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

2.  The criteria for a separate 10 percent disability 
evaluation for right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in October 2003, prior to the March 2004 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Since the RO continued the 40 percent disability evaluation 
at issue here for the Veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, the Veteran was 
provided with notice of the process in which VA assigns 
disability ratings and effective dates in a letter dated in 
April 2006.  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake,  22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section 5103(a) requires, 
at a minimum, that the Secretary notify the Veteran, that to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect of that 
worsening on the Veteran's employment and daily life.  Id.  
The Veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life.  Notice must also provide examples 
of the type of medical and lay evidence that the Veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 43-44.  The Veteran has been 
notified that he must show evidence of an increase in 
severity of his disability in letters sent to him in October 
2003 and July 2004.  These letters informed the Veteran that 
he could submit evidence in the form of lay statements, 
statements from a physician, and any other evidence to 
demonstrate a worsening of his service-connected low back 
disability.  Although the Veteran was not specifically 
advised regarding the diagnostic criteria for an increased 
evaluation, the March 2005 Statement of the Case included the 
diagnostic criteria necessary for an increased evaluation for 
his disability.  The Veteran did not receive notification 
asking for him to present the effects his disability has on 
his employment and his daily life; however, he has presented 
such information through his VA examinations and lay 
statements when he discussed how his disability affects his 
daily life and employment.  Since the Veteran was given 
notice that he must present worsening of his service-
connected disability for an increased rating claim, and he 
has presented evidence of such through his statements and VA 
examinations, he has not been prejudiced by any notice 
deficiency.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that VA's duty to assist has been 
satisfied.  All relevant medical evidence is associated with 
the claims folder and the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  Moreover, the Veteran was 
afforded VA examinations in October 2003, July 2004, and 
October 2007.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine.  The record reveals that 
the Veteran's claim for an increased evaluation for his 
service-connected chronic lumbosacral disability was received 
at the RO on September 15, 2003.  In a precedent opinion of 
the VA Office of the General Counsel, it was held that, when 
a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the Veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.  Accordingly, the Board will consider both 
sets of criteria in evaluating the Veteran's claim.     

Under the former criteria, the disabilities of the back are 
evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  Under 
Diagnostic Code 5289, ankylosis of the lumbar spine warrants 
a 40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation is warranted for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is warranted in the case of 
severe impairment with recurring attacks, with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  A 20 percent 
evaluation is assigned for muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

Under the "new" criteria, Diagnostic Code 5237 provides 
that a rating of 10 percent is assignable for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.  A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

III.	Increased Disability Evaluation

In the instant case, the Board finds that the Veteran is not 
entitled to a disability evaluation in excess of 40 percent 
under the "new" or "old" criteria.  

The VA treatment records reveal continued complaints of 
lumbosacral pain.  The records also show reports of pain 
radiating to the Veteran's lower extremities.  

The April 2002 VA examination report reveals that the Veteran 
was not in apparent distress, but used a cane and walked with 
a significantly antalgic gait.  The range of motion findings 
show forward flexion of 110 degrees and extension of 12 
degrees.  Rotation to the right was 30 degrees and rotation 
to the left was 35 degrees.  Lateral side bending to the 
right was 20 degrees and to the left was 23 degrees.  The 
Veteran had no apparent muscle atrophy in the lower 
extremities bilaterally.  There was normal manual motor and 
sensory examination of the lower extremities.  There was mild 
tenderness to palpitation of the lumbosacral paraspinous 
musculature with no palpable muscle spasm.  The Veteran had a 
4 to 5 Waddell's signs positive for possible symptom 
magnification.  An assessment of chronic low back pain with 
residuals of laminectomy was noted.  

The January 2003 magnetic resonance imaging (MRI) report 
reveals no large disc herniation or canal stenosis.  An 
impression of moderate degenerative disc disease with bulging 
discs at L4-5 and L5-S1 and mild narrowing of the left 
lateral recess at L4-5 and both lateral recesses at L5-S1 was 
noted.  A healthy surgical site of laminectomy on the right 
at L5 level was also noted.  

The October 2003 VA examination report reveals continued 
complaints of lumbosacral pain with back spasm and weakness 
in the right leg.  The Veteran stated that his pain was from 
a 4 to 5 on a scale of 1 to 10, and with increased activity, 
it increased to a 6 to 7 out of 10.  It was described as an 
aching pain in a bandlike fashion from left to right, across 
the back.  On examination, the Veteran was in no apparent 
distress, using a straight cane for walking.  He walked with 
an antalgic gait.  There was a loss of lumbar lordosis.  
Range of motion findings reveal forward flexion of 75 degrees 
out of 95 degrees.  Extension of spine was 15 out of 35 
degrees, with a complaint of pain in the lower lumbar area.  
Lateral flexion on the right was 20 out of 40 degrees and 30 
out of 40 degrees on the left side.  Rotation was 30 out of 
35 degrees.  The Veteran was not able to squat more than 
halfway.  He was able to lie down on his spine with little 
comfort.  Straight leg raising in the sitting position was 
negative.  Straight leg raising in a supine position was 
positive, with a complaint of pain in the posterior thigh 
area and lumbosacral area.  Reflexes in the knee were 2/4 
bilaterally.  Sensation was grossly intact in lower 
extremities with no apparent muscle atrophy.  The report 
reveals diagnoses of low back pain, status post laminectomy 
and moderate degenerative disc disease, with bulging disc at 
L-4 and L-5/S-1 and mild narrowing of left lateral recess at 
L-4/L05 according to the January 2003 MRI results.  

A March 2003 VA outpatient treatment record reveals a 
notation regarding the presence of low back pain with 
radiation into the right buttock and posterior thigh.  The 
Veteran complained of weakness and reported that he walked 
with a cane for approximately one year.  The examination 
disclosed a minimal degree of weakness in the left quadriceps 
and all reflexes were present although the ankle jerk was 
less active.  

A VA neurological consult note dated in March 2003 reveals an 
assessment of low back pain with right posterior thigh pain.  
Interpretation of the films revealed that the Veteran was not 
likely to benefit from surgery.   Subsequent treatment 
records show continued complaints of low back with flare-ups 
once or twice a week. 

The Veteran's VA nurse practitioner (B.L.) submitted two 
letters in December 2004 with respect to the Veteran's 
chronic lumbosacral pain.  He explained that the Veteran had 
degenerative joint disease and that he took medications 
tramadol and salsalate for pain control.  B.L stated that the 
Veteran was able to take care of usual activities of daily 
living, except struggled to place socks on.  It was noted 
that the Veteran had flare-ups about three times per week and 
when this occurred, he was not able to function well enough 
to converse or sit upright for long periods.  B.L. explained 
that it was unlikely that the Veteran could find employment 
due to his significant pain issues.  

The Veteran's service-connected back disability was evaluated 
during a July 2004 VA examination.  The Veteran reported that 
he had surgery in 1997.  Quality of the pain was described as 
dull with occasional sharp pain.  Intensity of the pain was 
described as 5 or 6 on a pain scale of 1 to 10.  The Veteran 
stated that he used salsalate once or twice a day for both 
back and neck pain and that he had an increase in back pain 
daily or every other day with movements.  However, the 
examiner noted that the Veteran's reported increase in pain 
was not considered to be a true flare-up.  The Veteran used a 
cane, but did not use crutches, a walker, or a back brace.  
Limitation on walking was two blocks and standing about 10 
minutes.  The Veteran was not unsteady because of the back 
and did not fall due to his back.  Activities of daily living 
were not affected by the back problem.  Recreational 
activities were limited.  Flexion of lumbosacral spine was 70 
out of 90 degrees, limited by pain.  The Veteran did not want 
to flex further because of pain.  Extension was 20 out of 30 
degrees, lateral flexion 20 out of 30 degrees, and rotation 
30 out of 30 degrees, all limited by pain.  Repetitive 
movements of the lumbar spine result in increased pain, 
weakness, fatigue and lack of endurance.  However, there was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness.  No fixed deformity was noted.  The Veteran also 
denied any episodes of total incapacitation due to his back 
in the last 12 months.  He reported a radiation of numbness 
from the back into the left lower extremity going posteriorly 
over the thigh and up the calf.  The area of numbness did not 
cause pain.  There was about 15 percent to 20 percent 
dullness of sensations over the narrow area over the 
posterior thigh going to the calf.  There was no motor 
weakness or muscle wasting.  The Veteran also complained of 
occasional weakness in right lower extremity.  Examination of 
right lower extremities did not reveal muscle wasting or 
weakness.  Tendon jerks were normal.  There was minimal 
feeling of numbness, perhaps 15 to 20 percent loss of 
pinprick and touch over posterior aspect of thigh going up to 
calf.  The examiner noted that this was not a definite 
finding.  The report reveals diagnoses of degenerative disc 
disease of the lumbosacral spine status post discectomy and 
mild radiculopathy associated with lumbosacral disc disease 
in the right lower extremity.  

An August 2004 VA record reveals normal results for 
electromyographic and nerve conduction.  Electrophysiological 
evidence shows radiculopathy in the right lower limb between 
L4 and S1.  

The November 2006 VA record reveals that the Veteran reported 
flare-ups of pain every two days that typically last for an 
hour.  

The September 2007 VA examination report reveals continued 
complaints of lumbosacral pain.  The Veteran presented the 
location of his low back pain at waist extending towards the 
right and left side and radiating into the right thigh 
perhaps several times a month, according to history.  The 
pain was reported as constant and rated at a 5 on a 1 to 10 
scale.  However, it was made worse when standing longer than 
10 to 15 minutes, bending, kneeling, and walking longer than 
10 to 15 minutes.  The Veteran had morning stiffness in his 
back, which improved with movement.  Damp and cold weather 
changes increase the Veteran's low back pain.  The Veteran 
gave a history of falls and stated that he had fallen 2 days 
prior when his right leg gave way and buckled.  Prior to 
that, he reported an episode ten days ago.  The Veteran 
reported that he had flare-ups of back pain, which caused him 
to stay in bed.  He had less movement of his back during 
flare-ups which take one to two days to improve.  Upon 
examination, there was a slight limp favoring the right leg.  
There was no muscle spasm noted.  The Veteran's stature was 
erect, but there was a slight decrease of lumbar lordosis.  
Range of motion of the lumbar spine show 50 degrees of 
flexion, zero degrees of extension, 10 degrees right lateral 
bend, and 10 degrees left lateral bend.  Pain was primarily 
during flexion and extension.  Rotation to the right was 5 
degrees, to the left was 10 degrees.  No specific areas of 
tenderness were palpated in the lumbar spine.  Deep tendon 
reflexes in both knees were 1/4 and both ankles were 2/4.  
There were no pathologic reflexes.  Strength of quadriceps, 
anterior tibial, and extensor hallucis longus were 5/5 
bilaterally.  Straight leg raise was 60 degrees on right, 70 
degrees on left.  In supine position, the Veteran had 50 
degrees of straight leg raising on the right, 60 degrees 
straight leg raising on the left and the straight leg raise 
was associated with low back pain.  The Veteran needed help 
sitting up from supine position to sitting.  The report 
reveals diagnoses of post laminectomy syndrome L5 right and 
chronic lumbar strain with degenerative disc disease.  The 
examiner noted that the Veteran had decreased functional 
activity with decreased endurance, weakness, and pain with 
limitation of motion during flare-up.    

A September 2007 Magnetic Resonance Imaging (MRI) report 
reveals disc space narrowing present at L5-S1, slightly 
increased from prior study.  There was no fracture or 
malalignment present.  An impression of mild progression of 
L5-S1 disc space narrowing, mild grade 1 spondylolisthesis.  
It was noted as a minor abnormality.  

The Veteran's lumbosacral pain was evaluated again during an 
October 2007 VA examination.  The examiner noted that no 
claims folder was reviewed, but VA treatment records and 
prior examinations were reviewed.  At the time of 
examination, the Veteran was unemployed and stated that he 
stopped working due to his back pain.  He reported that his 
leg was weak and his knee frequently buckles causing him to 
fall.  He stated that he suffers daily constant low back 
discomfort which varies in intensity and distribution.  It 
extends from one side of his low back to the other and 
involves both hips.  The pain was worse on the right side and 
the pain level was listed by the Veteran as 3, 4, and 5, 
which is defined as a symptom causing him to alter his daily 
routine or to eliminate the most difficult things which he 
has to do.  He stated that his symptoms were made worse by 
standing or walking for 10 to 15 minutes.  His sleep was 
fragmented by back pain.  He stated that his back pain may 
radiate to right knee or both knees traveling down the back 
of the thigh.  The Veteran also reported occasional 
difficulty with his bladder which was not otherwise described 
except as a sense of urgency.  Despite his complaints, the 
examiner observed that the Veteran appeared comfortable 
during the examination and was histrionic in his descriptions 
and behavior.  The Veteran was further able to assume and 
maintain a slouched position during the examination with no 
indication of discomfort. 

Upon examination, manual muscle examination of all muscle 
groups in the right lower extremity were inhibited in their 
power output or exhibited collapsing or giveaway weakness.  
In the left lower extremity, there was no atrophy nor was the 
examiner able to demonstrate weakness in any muscle group.  
He was able to stand with feet together and no support.  His 
appreciation of pinprick, touch, temperature, and vibration 
were remarkable.  Reflexes were all present at the jaw, 
deltoid, biceps, triceps, brachioradialis, finger flexors, 
knees, hamstrings, and ankles.  The Veteran reported, on 
thermal stimulation, loss below the midthigh on the right and 
below the tibial tubercle on the left in a circumferential 
pattern with a sudden sharp margin.  In the lumbar region, he 
experienced pain on all movements.  He was not able to extend 
or flex his spine at all.  All movements were made at hip.  
He could not tilt to either side.  He could rotate the 
thoracolumbar spine 45 degrees, which was normal.  It was 
noted that the Veteran has degenerative disease of the lower 
two lumbar discs.  The examiner noted that the Veteran had 
spondylolisthesis of modest degree, but that it did not 
appear unstable.  The magnetic imaging studies did not 
demonstrate significant nerve root compression.  The examiner 
noted that it appeared highly unlikely with the spondylosis 
that is present in the neck and lumbar region would reduce 
his endurance and that he would become symptomatic under 
conditions of repetitive use or excessive work.  Lastly, it 
was noted that the Veteran had no evidence of neuropathy and 
the examiner believed that the Veteran's overall behavior 
during the examination would be consistent with symptom 
amplification and augmentation.  The report reveals diagnoses 
of lumbar spondylosis with status post lumbosacral 
discectomy, spina bifida occulta non-symptomatic, four grade 
I spondylolisthesis, stable.  

In an April 2008 addendum to the October 2007 examination 
report, the examiner reviewed the complete claims folder and 
noted that his opinions were confirmed and that the evidence 
found in the multiple descriptions of the Veteran's spine was 
consistent with a degenerative and progressive disease.  

Initially, the Board will consider the "old" criteria with 
respect to the Veteran's claim.  Under the "old" criteria, 
Diagnostic Code 5293 provides a 60 percent disability 
evaluation for intervertebral disc syndrome with pronounced 
impairment and persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The evidence of record reveals that the 
Veteran is diagnosed with intervertebral disc syndrome; 
however, it does not appear that it is a pronounced 
impairment with persistent symptoms compatible with sciatic 
neuropathy.  After a review of the record, the Board observes 
that the VA treatment records do not contain any specific 
reference to the sciatic nerve.  There is no objective 
evidence of muscle spasm and during the October 2007 VA 
examination, all reflexes were present.  The Board recognizes 
the Veteran's contentions of pain radiating to the lower 
extremities with decreased sensation as well as the diagnosis 
of mild radiculopathy in the July 2004 VA examination report.  
However, the medical evidence of record does not suggest that 
these symptoms are persistent with little intermittent 
relief.  Indeed, the October 2007 VA examiner noted that 
there was no significant nerve impingement and no evidence of 
neuropathy.  Accordingly, the Board finds that the evidence 
of record does not show that the Veteran has persistent 
symptoms compatible with sciatic neuropathy.  Consequently, 
an evaluation in excess of 40 percent is not warranted for 
the veteran's service-connected low back disability under the 
provisions of Diagnostic Code 5293.

The Board has also considered the application of other 
diagnostic codes including Diagnostic Codes 5295 and 5292, in 
effect prior to September 26, 2003.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a 
40 percent rating is the maximum evaluation for the 
disabilities listed under these codes.  Since the Veteran is 
already assigned the maximum disability evaluation, the 
Veteran cannot receive an award in excess of his current 
rating under these codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.  Furthermore, under the 
former criteria in effect prior to September 26, 2003, 
unfavorable ankylosis of the lumbar spine warrants a rating 
in excess of 40 percent.  The competent evidence of record 
does not reveal any notations, documentation or diagnosis 
with respect to ankylosis.  Thus, the evidence does not 
warrant a higher disability rating on the basis of 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5289.  

The Board now turns to the "new" rating criteria in effect 
after September 26, 2003. Under these regulations, the 
Veteran's service-connected low back disability is evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5237, a higher disability evaluation of 
50 percent is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  Note (5) under the General 
Rating Formula for Diseases and Injuries of the Spine defines 
unfavorable ankylosis as a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  While the Veteran had normal 
rotation of his spine, the October 2007 VA examination report 
reveals that the Veteran could not flex or extend his spine.  
These findings are consistent with favorable ankylosis.  
However, there was no notation of unfavorable ankylosis of 
the thoracolumbar spine as contemplated by a higher rating.  
Furthermore, the April 2002, October 2003, and July 2004 VA 
examinations contain no mention of ankylosis of the spine, 
either favorable or unfavorable.  Similarly, no ankylosis of 
the spine, favorable or unfavorable, was noted in any of the 
VA treatment records.  There is simply no medical evidence to 
support a finding that the Veteran's lumbosacral pain has 
resulted in unfavorable ankylosis which, as indicated above, 
is required for the next higher disability evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has considered whether an increased disability 
rating is warranted for the Veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board recognizes that the VA treatment records show 
complaints of flare-ups and the September 2007 VA examination 
report reveals a notation of functional loss upon repetition.  
However, the Board finds that the current disability 
evaluation assigned appropriately reflects the functional 
impairment (including pain, flare-ups, and reduction in full 
range of motion) that the Veteran experiences.  Additional 
functional loss due to pain such as to warrant the next 
higher evaluation is not evident for the Veteran's low back 
disability.  That is, thee evidence does not show that the 
additional functional impairment during flare-ups results in 
symptoms consistent with unfavorable ankylosis
  
The Board similarly finds that the Veteran is not entitled to 
a higher evaluation under the criteria for intervertebral 
disc syndrome.  In order to receive the higher disability 
evaluation, the evidence must show incapacitating episodes 
having the total duration of at least 6 weeks during the past 
12 months.  See Diagnostic Code 5243.  The evidence of record 
including VA treatment records and examinations do not 
contain any mention of incapacitating episodes.  The Board 
recognizes the Veteran's assertions of flare-ups as 
documented in the VA treatment records and the letters from 
B.L., wherein it was noted that the Veteran had flare-ups 
several times a week, which could last from 1 to 2 days.  
However, these flare-ups do not qualify as incapacitating 
episodes as contemplated by the regulations.  There is no 
evidence that any period of acute signs and symptoms requires 
bed rest prescribed by a physician and treatment by a 
physician.  Consequently, a higher disability evaluation 
under Diagnostic Code 5243 is not warranted.  

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the Veteran's service-connected low 
back disability warranted a higher disability evaluation.  As 
such, entitlement to a disability evaluation in excess of 40 
percent for the veteran's service-connected low back 
disability is not warranted.  Hart, supra.

In sum, for the reasons stated above, there is insufficient 
symptomatology shown to warrant a rating in excess of 40 
percent for the Veteran's low back disability, under any 
applicable Diagnostic Code.  No version of the prior 
Diagnostic Codes would result in a higher rating.  
Additionally, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not result in a higher 
rating, because the medical evidence of record does not 
contain any findings of ankylosis.  Finally, there is 
insufficient evidence of incapacitating episodes, as defined 
by regulation, to warrant a higher disability evaluation.  
Thus, a rating in excess of 40 percent for the Veteran's low 
back disability is not warranted.  

The Board has also considered a separate rating for 
neurological manifestations of the Veteran's low back 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The medical evidence reveals that the Veteran has reported 
weakness in his right lower extremity with diminished 
sensation and pain.  As noted previously, the medical 
evidence of record reveals a provisional diagnosis of lumbar 
radiculopathy in a December 2002 VA record and a diagnosis of 
mild radiculopathy of the right lower extremity in the July 
2004 VA examination report.  The August 2004 VA record 
reveals that electromyographic results were normal, but that 
there was electrophysiological evidence of radiculopathy in 
the right lower extremity.  The Board observes that the 
October 2007 VA examiner noted that there was no evidence of 
neuropathy and found no significant nerve root compression.  
However, despite this opinion, the examiner found weakness in 
the Veteran's right lower extremity.  On thermal stimulation, 
the Veteran reported loss below the midthigh on the right and 
below tibial tubercle on the left with a sudden sharp margin.  
The Board notes that the Veteran has only reported occasional 
pain and decreased sensation in the left lower extremity.  
Based on the foregoing, the Board finds that the Veteran's 
radiculopathy of the right lower extremity are consistent 
with no more than mild incomplete paralysis.  Moderate 
incomplete paralysis is not show.  Thus, Board finds that a 
separate 10 percent evaluation, but no more, for mild right 
lower extremity radiculopathy as a neurological symptom of 
his low back disability is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008) (noting that a 10 percent rating 
is assigned for mild incomplete paralysis and a 20 percent 
rating is assigned for moderate incomplete paralysis).

Finally, the Board has considered whether the Veteran's 
disability should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show recent 
hospitalization for the Veteran's disability.  The Board 
recognizes the Veteran's assertions and those of B.L. who 
contend that the Veteran's back disability has rendered him 
unemployable.  However, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   The 
Board concludes that there is nothing in the record to 
suggest that the disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


ORDER

Entitlement to an increased evaluation in excess of 40 
percent for chronic lumbosacral pain is denied.

Entitlement to a separate 10 percent rating for right lower 
extremity radiculopathy is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


